Name: Regulation (EC) NoÃ 298/2008 of the European Parliament and of the Council of 11Ã March 2008 amending Regulation (EC) NoÃ 1829/2003 on genetically modified food and feed, as regards the implementing powers conferred on the Commission
 Type: Regulation
 Subject Matter: consumption;  health;  technology and technical regulations;  marketing;  foodstuff;  agricultural activity
 Date Published: nan

 9.4.2008 EN Official Journal of the European Union L 97/64 REGULATION (EC) No 298/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2008 amending Regulation (EC) No 1829/2003 on genetically modified food and feed, as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 37, 95 and 152, paragraph 4, point (b) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Regulation (EC) No 1829/2003 of the European Parliament and of the Council (3) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (2) Decision 1999/468/EC has been amended by Decision 2006/512/EC, which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) The Commission should be empowered to define whether a type of food or feed falls within the scope of Regulation (EC) No 1829/2003, to lower the thresholds for the labelling of the adventitious and technically unavoidable presence of material which contains, consists of or is produced from genetically modified organisms and for the adventitious or technically unavoidable presence of genetically modified material which has benefited from a favourable risk assessment in food and feed, and to adopt measures regarding certain labelling and information requirements incumbent on operators and mass caterers. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 1829/2003, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Regulation (EC) No 1829/2003 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EC) No 1829/2003 is hereby amended as follows: 1. Article 3(2) shall be replaced by the following: 2. Where necessary, measures designed to amend non-essential elements of this Regulation by supplementing it and determining whether a type of food falls within the scope of this Section shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3).; 2. Article 12(4) shall be replaced by the following: 4. Measures designed to amend non-essential elements of this Regulation by supplementing it and establishing appropriate lower thresholds, in particular in respect of foods containing or consisting of GMOs, or taking account of advances in science and technology shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3).; 3. Article 14 shall be replaced by the following: Article 14 Implementing measures 1. The following measures may be adopted by the Commission:  measures necessary for operators to satisfy the competent authorities as referred to in Article 12(3),  measures necessary for operators to comply with the labelling requirements set out in Article 13,  specific rules concerning the information to be given by mass caterers providing food to the final consumer. In order to take account of the specific situation of mass caterers, such rules may provide for adaptation of the requirements set out in Article 13(1)(e). Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3). 2. In addition, detailed rules to facilitate the uniform application of Article 13 may be adopted in accordance with the regulatory procedure referred to in Article 35(2).; 4. Article 15(2) shall be replaced by the following: 2. Where necessary, measures designed to amend non-essential elements of this Regulation by supplementing it and determining whether a type of feed falls within the scope of this Section shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3).; 5. Article 24(4) shall be replaced by the following: 4. Measures designed to amend non-essential elements of this Regulation by supplementing it and establishing appropriate lower thresholds, in particular in respect of feed containing or consisting of GMOs, or taking account of advances in science and technology shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3).; 6. Article 26 shall be replaced by the following: Article 26 Implementing measures 1. The following measures may be adopted by the Commission:  measures necessary for operators to satisfy the competent authorities as referred to in Article 24(3),  measures necessary for operators to comply with the labelling requirements set out in Article 25. Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3). 2. In addition, detailed rules to facilitate the uniform application of Article 25 may be adopted in accordance with the regulatory procedure referred to in Article 35(2).; 7. in Article 32, the fifth paragraph shall be replaced by the following: Detailed rules for implementing this Article and the Annex may be adopted in accordance with the regulatory procedure referred to in Article 35(2). Measures designed to amend non-essential elements of this Regulation and adapting the Annex shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3).; 8. Article 35(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 9. Article 47(3) shall be replaced by the following: 3. Measures designed to amend non-essential elements of this Regulation by supplementing it and lowering the thresholds referred to in paragraph 1, in particular for GMOs sold directly to the final consumer, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 35(3). Article 2 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 161, 13.7.2007, p. 45. (2) Opinion of the European Parliament of 29 November 2007 (not yet published in the Official Journal) and Council Decision of 3 March 2008. (3) OJ L 268, 18.10.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 1981/2006 (OJ L 368, 23.12.2006, p. 99). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ C 255, 21.10.2006, p. 1.